        Case 4:20-cv-00047-BMM Document 64 Filed 08/06/20 Page 1 of 4




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION


  LAURA ROUNDINE,
                                                       CV 20-47-GF-BMM
                    Plaintiff,

        vs.                                        ORDER REGARDING
                                                STIPULATED DISMISSAL OF
  ETHICON, INC., ETHICON, LLC,                    CERTAIN CLAIMS AND
  and JOHNSON AND JOHNSON,                      DEFENDANTS’ MOTION FOR
                                                   PARTIAL SUMMARY
                     Defendants.                       JUDGMENT


      Plaintiff Laura Roundine initiated this lawsuit by filing a short form

complaint in a large multidistrict litigation in the United States District Court for

the Southern District of West Virginia. (Doc. 1.) Defendants filed a Motion for

Partial Summary Judgment in November 2018, while the case was still pending in

West Virginia. (Doc. 23.)

      The Southern District of West Virginia transferred Roundine’s case to this

Court in early-June 2020. (See Doc. 39.) Defendants’ Motion for Partial Summary

Judgment remained pending. The Court held a telephonic pretrial conference on

July 22, 2020. (Doc. 58.) The Court, with the consent and input of the parties,
                                           1
        Case 4:20-cv-00047-BMM Document 64 Filed 08/06/20 Page 2 of 4



established a scheduling order. (See Doc. 59.) The Court also discussed the

pending Motion for Partial Summary Judgment and directed the parties to file a

stipulated motion regarding the claims that will move forward and the claims that

will not. (Doc. 58.)

      The parties filed a Stipulation for Dismissal of Certain Claims. (Doc. 63.)

Pursuant to Federal Rule of Civil Procedure 41(a)(1)(ii), the parties stipulated to

the voluntary dismissal with prejudice of the following counts, with each side to

bear her and their own costs:

      1. Count I: Negligent Failure to Warn and Negligent Manufacturing Defect;

      2. Count II: Strict Liability - Manufacturing Defect;

      3. Count III: Strict Liability – Failure to Warn;

      4. Count IV: Strict liability – Defective Product;

      5. Count VI: Common Law Fraud;

      6. Count VII: Fraudulent Concealment;

      7. Count VIII: Constructive Fraud;

      8. Count IX: Negligent Misrepresentation;

      9. Count X: Negligent Infliction of Emotional Distress;

      10. Count XI: Breach of Express Warranty;

                                          2
        Case 4:20-cv-00047-BMM Document 64 Filed 08/06/20 Page 3 of 4



      11. Count XII: Breach of Implied Warranty;

      12. Count XIII: Violation of Consumer Protection Laws;

      13. Count XIV: Gross Negligence; and

      14. Count XV: Unjust Enrichment.

      The parties stipulated further that the following counts remain pending in

this case:

      1. Count I: Negligent Design Defect;

      2. Count V: Strict Liability – Design Defect;

      3. Count XVII: Punitive Damages; and

      4. Count XVIII: Discovery Rule and Tolling.

      Defendants reserved the right to seek leave to file additional motions. (Doc.

63 at 3.) Plaintiff represented that she will oppose Defendants’ motion for leave to

file additional summary judgment motions. (Id.) The parties also agreed that

Defendants’ Motion for Partial Summary Judgment (Doc. 23) is moot in light of

their stipulation to the dismissal of Counts I (in part)—IV and VI—XV.

      Accordingly, IT IS HEREBY ORDERED that the above-enumerated

counts are DISMISSED WITH PREJUDICE, with each side to bear her and their




                                          3
      Case 4:20-cv-00047-BMM Document 64 Filed 08/06/20 Page 4 of 4



own costs. IT IS FURTHER ORDERED that Defendants’ Motion for Partial

Summary Judgment (Doc. 23) is DENIED AS MOOT.

     DATED this 6th day of August, 2020.




                                    4
